Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this application.
Allowable Subject Matter
Claim(s) 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention are “Bae” (US 2010/0103726) and “Roy” (US 2016/0148685) which disclose an apparatus and a method for selecting memory cell current during programming with voltage generation circuit receiving a verification-write voltage and applying a sensing voltage to the memory cell at which a snap-back associated with a reset state occurs for verifying an erase program operation. 
Regarding independent claim 1 and dependent claims 2-9, both “Bae and Roy” fail to disclose that a method configured to “applying, after the applying of the first voltage, a second voltage to the selector to sense one or more bit values stored in the memory cell, wherein a second voltage level of the second voltage is constant and smaller than the voltage threshold, wherein a first duration of the applying of the first voltage is smaller than a second duration of the applying of the second voltage, wherein the second voltage is applied following an end of the first duration”.
Regarding independent claim 10, and dependent claims 1-18, both “Bae and Roy” fail to disclose that “ after the applying of the first voltage, a second voltage is applied to the selector to sense one or more bit values stored in the memory cell, wherein a second voltage level of the second voltage is constant and smaller than the voltage threshold, wherein a first duration of the applied first voltage is smaller than a second duration of the applied second voltage, wherein the second voltage is applied following an end of the first duration. 
Regarding independent claim 19, and dependent claim 20, both “Bae and Roy” fail to disclose that “a first voltage level of the first voltage is larger than a voltage threshold corresponding to the selector; and applying a second voltage to the selector to program one or more bit values into the memory cell after the applying of the first voltage, wherein a second voltage level of the second voltage is constant and smaller than the voltage threshold, wherein a first duration of the applying of the first voltage is smaller than a second duration of the applying of the second voltage, wherein the second voltage is applied following the end of the first duration.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN N NGUYEN whose telephone number is (571)272-1879.  The examiner can normally be reached on Monday- Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 5712721869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HIEN N. NGUYEN

Art Unit 2824



/HN/
January 29, 2022


/HIEN N NGUYEN/Primary Examiner, Art Unit 2824